DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
This final rejection supercedes the final rejection of 7/1/2021
New 35 U.S.C. § 103 rejection necessitated by amendment

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, and 12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Sato et al., U.S. Patent App. Pub. No. 2017/0335479 A1 [hereinafter Sato] in view of Hasegawa et al., JP 2016-222991 A, Dutta et al., U.S. Patent App. Pub. No. 2017/0321340 A1 [hereinafter Dutta], and Reid et al., U.S. Patent No. 6,821,407 B1 [hereinafter Reid]. A machine translation was used for Hasegawa et al. [hereinafter Hasegawa].
The body of the claim is written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes generally.

Claim 1. The following reference(s) render this claim obvious.
I. Sato
A film forming device for forming a metal film comprising: 
an anode comprising tin (anode 11 made of the plated metal which can be tin; Sato [0037]-[0038], [0041], fig. 1); 
a cathode (cathode/substrate B; Sato [0037], fig. 1); 
a membrane disposed between the anode and the cathode, wherein the porous membrane is capable of contacting the cathode (membrane 13; Sato [0037], fig. 1); 
a solution container defining a solution containing space between the anode and the porous membrane (housing 20; Sato [0042], fig. 1); 
a solution in the solution containing space (metal solution L; Sato [0038], fig. 1); and 
a power supply applying a voltage between the anode and the cathode (power supply 16; Sato [0037], fig. 1), and 
the metal film is a tin film (tin; Sato [0041]).
II. Ethanol - Hasegawa
Sato is silent on the porous membrane is impregnated with ethanol.
However, Hasegawa teaches giving the diaphragm/membrane 16 a swelling treatment by immersing the membrane in ethanol. Hasegawa [0105]-[0108], figs. 2(a)-2(b). Hasegawa teaches the swelling treatment develops the hydrophilic path of the membrane and suppresses metal hydroxide formation which leads to improving the transport of ions to have good interface continuity, sufficient hydration of the membrane, and less likelihood of voids. Id.

III. Methane Sulfonic Acid – Dutta
Sato is silent on the solution comprises a liquid electrolyte containing methane sulfonic acid.
However, Dutta teaches methane sulfonic acid increases the conductivity of the plating bath. Dutta [0032].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s solution with Dutta’s methane sulfonic acid to increase the conductivity of the plating bath.
IV. Porous Membrane and Polyolefin - Reid 
Sato is silent on whether the membrane is porous and wherein the porous membrane is composed of a polyolefin chain without an ion-exchange functional group.
However, Sato does teach that the solid electrolyte membrane 13 may be made from hydrocarbon-based resins. Sato [0040], fig. 1. And Sato’s membrane must have a pore diameter. Thus a person having ordinary skill in the art would have been looked to the prior art for guidance on suitable hydrocarbons and pore diameters.
Id. Reid also teaches that the porous membrane separator may comprise polyethylene or polypropylene with no mention of ion-exchange functional groups. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s membrane to be Reid’s porous membrane separator comprising polyethylene or polypropylene with pore diameters of 50-100 nanometers to yield the predictable result of having a suitable material and pore size for metal ions to pass.
It is noted that the specification states that the key differences between a “solid electrolyte membrane” and a “porous membrane” is that the porous membrane has larger pore diameters and no ion-exchange functional groups. App. Spec. [0019]. Because Reid’s porous membrane separator fits the claimed pore diameters and also lacks an ion-exchange functional group, Reid’s porous membrane separator fits the claimed “porous membrane.” See claims 2 & 12.

Claims 2 and 12. The film forming device according to claim 1, wherein the porous membrane has a pore diameter (claim 2) within a range of 20 to 2000 nm or (claim 12) ranging from 30 nm to 100 nm (rejected for similar reasons stated in the claim 1 rejection).



Claim 10. Sato does not explicitly teach the film forming device according to claim 1, wherein the porous membrane has a porosity ranging from 35-90%.
However, Sato’s membrane must have some porosity and thus a person having ordinary skill in the art would have been motivated to look to the prior art.
Reid teaches that a porosity of 25-85% provides a suitable ionic conductance for electroplating. Reid col. 5 ll. 46-67, col. 10 ll. 17-51, fig. 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s membrane with Reid’s porosity of 25-85% to yield the predictable result of having a suitable ionic conductance for electroplating.
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Sato in view of Hasegawa, Dutta, and Reid, as applied to claim 1 above, and further in view of Joo et al., U.S. Patent App. Pub. No. 2018/0337379 A1 [hereinafter Joo].
Claim 3. Sato does not explicitly teach film forming device according to claim 1, wherein the porous membrane has air permeability within a range of 5 to 500 s/100 cm3.	
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Joo teaches that the air permeability is a variable that achieves the recognized result of affecting the fluid flow characteristics and fluid permeability, hence making it a result-effective variable. See Joo [0033], [0153].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).

Claims 14-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Sato in view of Dutta, Reid, Joo, Billingham, Oxidation and Stabilisation of Polyethylene (April 6, 2018) and Pamidimukkala, X-ray Photoelectron Spectroscopy, Encyclopedia of Analytical Chemistry (2006).
Claim 14. The aforementioned prior art teaches this claim for similar reasons stated in the claims 1 and 3 rejections with the following addition.

A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Billingham teaches that oxygen “is always present in a polymer exposed to air.” Billingham p. 11. Billingham further teaches that this oxygen “incorporation increases density and hydrophilicity” which leads to surface cracking and loss of toughness. Billingham pp. 18-19.
Pamidimukkala teaches that polymers such as polyethylene may be analyzed by x-ray photoelectron spectroscopy and an oxygen-to-carbon ratio may be determined. Pamadimukkala pp. 2, 5, 12, & 14. A person having ordinary skill in the art would have realized that an oxygen-to-carbon ratio would be able to measure oxygen incorporation.
Thus the oxygen-to-carbon ratio is a variable that achieves the recognized result of oxygen incorporation which affects the density and hydrophilicity which in turn leads to surface cracking and loss of toughness, hence making it a result-effective variable. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).	

See id.

Claim 16. The aforementioned prior art teaches the film forming device according to claim 14, wherein the porous member is moveable between a position in contact with the cathode and a position separated from the cathode (solid electrolyte membrane 13 moves between touching cathode/substrate B and away). Sato figs. 1a-b.

Claim 17. This claim is rejected for similar reasons stated in the claim 10 rejection.

Claim 18. The film forming device according to claim 14, wherein the porous membrane has a pore diameter within a range of 20 nm to 2000 nm (rejected for similar reasons as claim 2).

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Sato in view of Hasegawa, Dutta, and Klarman as applied to claim 1 above, and further in view of Falkner et al., U.S. Patent No. 6,508,926 B1 [hereinafter Falkner].
Claim 11. Sato is silent on the film forming device according to claim 1, wherein the porous membrane has a tensile strength ranging from 750-3,000 kgf/cm2.
But Sato’s membrane must have a tensile strength. Thus a person having ordinary skill in the art would have been motivated to look to the prior art for guidance.

Faulkner teaches that the tensile property (i.e. tensile strength) is a variable that achieves the recognized result of affecting the propensity of the membrane tearing, hence making it a result-effective variable. See Faulkner col. 3 ll. 24-35, col. 6 ll. 1-18, col. 6 ll. 35-64, figs. 2-3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Sato in view of Dutta, Reid, Joo, Billingham, and Pamidimukkala as applied to claim 14 above, and further in view of Hasegawa.
Claim 20. This claim is rejected for similar reasons stated in the claim 1 rejection.

Response to Arguments
Many of Applicant’s arguments have been mooted by the new rejection. The rest of Applicant’s latest filed arguments have been fully considered and are addressed below.

The Examiner has considered Applicant’s argument of criticality. Remarks p. 9.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






/HO-SUNG CHUNG/
Examiner, Art Unit 1794